             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

WANNA HARJO,                             )
                                         )
                    Plaintiff,           )
vs.                                      )             NO. CIV-18-0076-HE-M
                                         )
NANCY A. BERRYHILL,                      )
Acting Commissioner of the               )
SOCIAL SECURITY                          )
ADMINISTRATION,                          )
                                         )
                    Defendant.           )

                                        ORDER

      In this action, plaintiff seeks judicial review of the final decision of defendant

Commissioner of Social Security Administration (“Commissioner”) that plaintiff was not

“disabled” under the terms of the Social Security Act. On September 21, 2018, United

States Magistrate Judge Suzanne Mitchell issued a Report and Recommendation

recommending that the Commissioner’s decision be affirmed. The parties were advised of

their right to object to the Report and Recommendation by October 12, 2018.

      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #22] and AFFIRMS the decision of the

Commissioner.
IT IS SO ORDERED.

Dated this 26th day of November, 2018.
